                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


SHANON A. WOOD,

             Plaintiff,

      v.                                              Case No. 19-CV-619

MILWAUKEE COUNTY, et al.,

             Defendants.


                                       ORDER


      On July 30, 2020, Chief Judge Pamela Pepper screened plaintiff Shanon A.

Wood’s complaint filed under 42 U.S.C. § 1983 and allowed him to proceed against

several defendants, including five John Doe Correctional Officers. (ECF No. 3.) Judge

Pepper then referred the case to me for pretrial case management. (ECF No. 4.)

      Counsel for the defendants filed an appearance (ECF No. 6) and now moves for

an order clarifying the screening order (ECF No. 8). Counsel states that service

cannot be made upon the five John Doe defendants based on the information in the

plaintiff’s complaint and requests that the court “specify a process and a timeframe

by which Plaintiff may investigate or avail himself of the discovery process in order

to identify any appropriate defendant(s), if he is able.” (ECF No. 8 at 2.) Counsel also

requests that I stay the deadline for responsive pleadings until Wood identifies the

Doe defendants. (Id. at 3.)




        Case 2:19-cv-00619-PP-NJ Filed 08/21/20 Page 1 of 2 Document 9
      Ordinarily, the “process and a timeframe” counsel requests are provided in the

court’s scheduling order, which will be entered after the defendants respond to the

complaint. Nonetheless, I will GRANT the defendants’ motion in part and provide

the requested information in this order. The motion is otherwise DENIED. The

named defendants’ deadline to respond to Wood’s complaint remains unchanged.

      After the named defendants have an opportunity to respond to the complaint,

and after the court sets deadlines for the completion of discovery and the filing of

dispositive motions, Wood may serve discovery requests upon the named defendants

in an effort to learn the Doe defendants’ names. Once he learns their names, Wood

must file a motion to substitute the Doe defendants’ names for the Doe placeholders.

As a reminder, no discovery need be served until after the defendants

respond to the complaint and after I enter a scheduling order setting

deadlines for completing discovery and submitting dispositive motions. The

court also will set the timeframe for Wood to identify the Doe defendants in the

scheduling order.

      Dated in Milwaukee, Wisconsin, this 21st day of August, 2020.

                                             BY THE COURT:


                                             s/Nancy Joseph
                                             NANCY JOSEPH
                                             United States Magistrate Judge




                                         2



        Case 2:19-cv-00619-PP-NJ Filed 08/21/20 Page 2 of 2 Document 9
